911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry D. ANDREWS, Petitioner,v.U.S. RAILROAD RETIREMENT BOARD, Respondent.
No. 89-2202.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

On Petition for Review of an Order of the Railroad Retirement Board.  (RRB-A-244-86-1083)
Jerry D. Andrews, petitioner pro se.
Michael Charles Litt, Steven Alan Bartholow, United States Railroad Retirement Board, Chicago, Ill., for respondent.
RRB
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerry Andrews noted this appeal outside the one-year appeal period established by 45 U.S.C. Sec. 231g for appealing from final decisions of the Railroad Retirement Board.  Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.*   We therefore deny leave to proceed in forma pauperis and grant respondent's motion to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We note that Andrews is not entitled to the benefit of the decision in Boggs v. U.S. Railroad Retirement Bd., 725 F.2d 620 (11th Cir.1984), because there is no evidence in this record that Andrews filed any document in the district court